$?_,SOc)-ot
                                                      Jaime Covarrubias #939535

                                                      Michael,   2664 FM 2054

                                                  I Tennessee Colony Tx., 75886

Clerk, Able 'Acosta
Crt- Crim. Appeals
P.O. Box 12308   Capitol Station
Austin Texas 78711

                                   March 12,   2015

re: wr-82,509-01; tr. crt. no. w99-32080-v(A) status and related concern


Dear Clerk,

      I do not know what the status of my case is. Prior to this letter I filed
a motion requesting that the court order the 292nd District clerk to provide
me with a copy of the notice and court findings of fact and conclusions of law.
I did so once I received your notice that my writ was filed and presented. My
motion was denied.

      Once again I'm asking that copies of the lower courts notice and findings
of fact.-be provided to me along with any documents made part of the case since
your Court received my Writ -
      I also would like a status report or docket sheet indicating what has
been, done since the filing and with my writ.

      I am willing to pay for these documents or can have my brother Victor
Covarrubias pay for them so long as they are mailed to me perhaps even by
certified mail. Please respond promptly. Thankyou.

                                                         Sinceri



                                                                                Pro Se




      OF CRIMINAL APPEALS
       m 20 2015
                    WR_82,509_01;   Tr. Crt. No. W99_32080-V(A)

EX Parte                                 §    IN THE TEXAS COURT
JAIME COVARRUBIAS                        §     OF CRIMINAL APPEALS
                                         §


                           MOTION FOR STATUS DOCUMENTS
                                     C




COMES NOW, the Applicant Jaime Covarrubias, prose, and asks the Court to pro
vide the following documents: indicating the status of the case; any documents
filed since the court denied applicant's Motion For Court Order,"; and a copy
of any notice and findings of fact and conclusions of law filed by the 292nd
Judicial District Court in this case. In reliance on Article 11.07 of the
Code of Crim. Proc. Applicant presents the following.

       1. Since the notice of. filing and presentation of the writ of habeas
corpus Applicant has not received any other document indicating what -if any,
action was taken on the Writ; or related documentation.
       2. Applicant asks that any such documents be sent to him. Including any
documents that may have been filed after December 1, 2014.
       3. Applicant asks that the Court make available to him any findings of
fact and conclusions of law and notice filed by the 292nd Judicial District
Court in this cause number.

       4. Applicant did not receive either document requested in paragraph "3",
prior to or after the 11.07 being transmitted to the Court of Criminal Appeals.
      5. Applicant also asks that the Court inform him of the status of writ
no.   82,509-01.

CONCLUSION AND PRAYER: Applicant asks that the Court provide him with all re
quested documents and prays the Court will do so.


                                                   Respectfully submitted,

                                                   Jaime Covarrubias, Pro Se
                                                   Michael, 2664 FM 2054
                                                   Tennessee Colony Tx. 75886
                               UNSWORN DECLARATION


I Jaime Covarrubias being presently incarcerated in the Michael Unit do declare
under the penalty of perjury that the contents    of this motion are true and
correct under the penalty of perjury.
Signed this March 12, 2015.




                                                     Jaime Covarrubias, Pro Se




                               i

                              CERTIFICATE OF SERVICE

Applicant has mailed a copy of this Motion to Christine Womble, Asst. Dist.
Attorney, Frank Crowley Courts Bldg., 133 N. Riverfront Blvd., LB-19, Dallas
Tx., 75207-4399 by U.S. Postal Service postage prepaid on March 12, 2015.




                                                 Jaime Covarrubias, Pro Se